Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 was filed after the mailing date of the Notice of Allowance on 10/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 17, 30, and 31, the closest prior art is considered previously cited Dempsey (US 2012/0165652) and Kaditz (US 2017/0007148). Dempsey teaches most of the limitations of said independent claims. However, Dempsey is silent in teaching “wherein the low-field MRI device is portable and operates with a BO field strength of less than 0.1 T, wherein the low-field MRI device comprises a magnetics system configured to produce the BO field, the magnetics system comprising a first permanent BO magnet comprising a first plurality of concentric permanent magnet rings and a second permanent BO magnet comprising a second plurality of concentric permanent magnet rings”.
electromagnet is used to provide a field strength of less than 0.1 T. Kaditz does not teach  “wherein the low-field MRI device is portable and operates with a BO field strength of less than 0.1 T, wherein the low-field MRI device comprises a magnetics system configured to produce the BO field, the magnetics system comprising a first permanent BO magnet comprising a first plurality of concentric permanent magnet rings and a second permanent BO magnet comprising a second plurality of concentric permanent magnet rings”.
	Therefore, said independent claims are above the prior art. Claims 2-16 and 18-29 are considered allowable for depending on one of said independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896